Citation Nr: 0505331	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-09 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to May 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2002 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2004.  A 
transcript of the hearing was prepared and is associated with 
the claims folder.


FINDINGS OF FACT

1.  Service medical records are unavailable.

2.  Chronic psychiatric disability was present during active 
duty; it did not clearly and unmistakably exist prior to 
service and undergo no chronic increase in severity during 
service.


CONCLUSION OF LAW

The veteran's present psychiatric disability was incurred 
during her active military service.  38 U.S.C.A. §§ 1111, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim.  
Therefore, no further action is required under the Veterans 
Claims Assistance Act of 2000 or the regulations implementing 
it.


Evidentiary Background

Information contained in the claims folder indicates that the 
veteran had previously applied for VA benefits.  However, her 
claims folder, along with her service records, had been lost.  
As attempts to locate her claims folder were unsuccessful, 
the RO rebuilt her claims folder.  However, a complete copy 
of her service medical records is not presently of record.  
On the contrary, the only service document contained in the 
claims folder is her DD 214 indicating that she served on 
active duty for a little over 2 months before being 
discharged due to physical disability that a medical board 
had determined preexisted her active service.  A typewritten 
statement signed by the veteran indicates that she was 
requesting discharge due to physical disability that existed 
prior to her enlistment and was neither incident to nor 
aggravated by her military service.  The disability is not 
identified in the available service records.

The veteran sought treatment at Norwalk Hospital in Norwalk, 
Connecticut, in February 1983 complaining of a headache with 
bizarre behavior.  It was noted that she was staring into 
space stating that she had to leave home because it was "too 
noisy."  She came to the hospital looking for a rest.  
Probable chronic schizophrenia was diagnosed.  In a 
subsequent treatment record dated in April 1983, the veteran 
reported that her mental problems occurred while she served 
in the Army.  The assessment was schizophrenia, by history.  

The veteran received inpatient treatment at Norwalk Hospital 
in August 1986 complaining that she was hearing voices.  It 
was noted that she had been smoking marijuana and abusing 
alcohol.  She had hallucinations, sleep disturbance, racing 
thoughts, paranoid ideation, and referential thinking.  It 
was noted that she had her initial breakdown at the age of 19 
in 1980.  Paranoid schizophrenia was diagnosed.  

From June to July 1987, the veteran was hospitalized at 
Norwalk Hospital with complaints of feeling that people were 
staring at her and that the world was moving too fast.  She 
also complained of racing thoughts and auditory 
hallucinations.  She required four restraints and Thorazine 
in the emergency room.  It was felt that she had been 
noncompliant with her medication.  A diagnosis of chronic 
schizophrenia, paranoid type, was rendered.  

In August 1994, the veteran was admitted to the Park City 
Hospital, Bridgeport, Connecticut, for "decompensation of 
medical illness."  She reported sleep deprivation, decreased 
appetite, and paranoid behavior.  She had become combative 
and was arrested before being transferred to the hospital.  
She also complained of right knee pain resulting from being 
restrained.  The impression was chronic schizophrenia with an 
acute exacerbation.  

An August 1997 VA outpatient treatment record indicates that 
the veteran took Prozac from May 1993 to August 1994.  

In June 2000, the veteran received treatment at Norwalk 
Hospital with complaints of intermittent lightheadedness, 
nausea, and vomiting of 3 weeks' duration.  She had stopped 
taking her psychiatric medication 3 weeks prior to her 
treatment.  Mentally, she felt good.  

In November 2000, the veteran presented at a VA medical 
facility requesting that her psychiatric care be transferred 
to VA.  She reported that she could not sleep and that she 
needed Zoloft.  She seemed relaxed and future oriented; 
however, she described a slightly sad mood.  She had good 
energy and no guilt.  She also denied psychotic symptoms and 
mania.  Subsequent December 2000 VA treatment records 
indicate that the veteran's first psychotic break occurred at 
the age of 18 within a few days of entering the Army.  She 
described intense fear, paranoia, agitation, physical 
conflict with others, auditory hallucinations, confusion, and 
depressed mood.  The assessment was chronic paranoid 
schizophrenia versus schizoaffective disorder.  

Subsequent VA outpatient treatment records from January 2001 
to May 2002 show continued treatment for her psychiatric 
disorder.  

An October 2001 VA outpatient treatment record indicates that 
the veteran had a schizoaffective disorder.  She enlisted in 
the Army at the age of 19 and became acutely psychotic 4 days 
into boot camp.  She recalls that basic training was highly 
stressful as she came from a sheltered Jamaican background 
and felt overwhelmed by the demands placed on her.  She was 
initially hospitalized at Fort Dix, New Jersey, then 
transferred to an Air Force hospital in Maryland, and finally 
transferred to a large Army hospital in Georgia.  She was 
discharged from the Army with a diagnosis of acute paranoid 
schizophrenia.  Following active duty, she was initially 
hospitalized at a VA medical facility in August 1981 with 
subsequent treatment in January 1983 and 1988.  She had been 
compliant with outpatient treatment at the Norwalk Mental 
Health Center and West Haven, Connecticut, VA Mental Hygiene 
Clinic (MHC).  It was noted that she was hospitalized in 
August and September 1994 following an acute psychotic 
episode.  She was paranoid, delusional, manic, and unable to 
sleep.  Her judgment was impaired.  She was agitated and 
irritable with poor behavioral control.  On several 
occasions, she became violent toward others.  

In a January 2003 memorandum, a VA psychiatrist and a 
psychiatric nurse opined that the veteran's first psychotic 
episode occurred while she was in the military.  Her 
subsequent hospitalizations and need for ongoing medication 
and outpatient psychiatric treatment were a continuation of 
this psychiatric illness.  

At hearings before an RO hearing officer in June 2003 and the 
undersigned in December 2004, the veteran testified that she 
did not have a psychiatric disability before joining the 
Army.  She reported that she got into a confrontation with 
another woman on her first day of active duty.  When she went 
upstairs that night, she was attacked by the women and her 
friends.  Her head was slammed against the concrete wall and 
she was beat up.  She was confused and began roaming the 
halls, when the police were called and she was taken to jail.  
At the jail, she just stared and could not talk.  She did not 
eat until she was discharged.  She was admitted to a 
psychiatric ward.  

Legal Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.

Analysis

The Board is cognizant of the lack of contemporaneous medical 
evidence from the veteran's period of active duty and that VA 
has been unsuccessful in locating her service medical records 
and prior VA claims folder.  While it is unfortunate that 
there are no service medical records available or records 
from the treatment she received during service, the absence 
of these records does not preclude a grant of service 
connection.  

In the present case, the veteran has asserted that she did 
not exhibit psychiatric symptoms prior to service, her 
psychiatric symptoms were initially manifested during active 
duty, and she has constantly continued to have psychiatric 
symptoms since service.  The Board notes that the veteran, 
while not competent to render a medical diagnosis, is 
entirely competent to report her symptoms both current and 
past.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
undersigned, having had the benefit of receiving testimony 
from the veteran, finds her recitation of history pertaining 
to her psychiatric symptoms to be credible.  

Despite the lack of contemporaneous records documenting the 
veteran's in-service assault and subsequent psychiatric 
treatment, her post service medical records reflect a long 
history of psychiatric problems dating to the early 1980s 
shortly after her separation from active duty.  The veteran's 
history has been consistent throughout her documented post-
service treatment.  Additionally, a VA psychiatrist and 
psychiatric nurse have both opined that her acquired 
psychiatric disability originated during her active service.  

In the Board's opinion, the preponderance of the evidence 
establishes that the veteran's chronic psychotic illness was 
present during active duty.  The Board recognizes the 
possibility that the veteran was discharged from service due 
to psychiatric disability that a medical board determined 
existed prior to service and was not aggravated by service.  
However, clear and unmistakable evidence that the veteran's 
psychosis existed prior to service and was not aggravated by 
service is lacking.  Accordingly, service connection is in 
order for the veteran's psychiatric disability. 


ORDER

Service connection for psychiatric disability is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


